United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-21135
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VALENTIN RODRIGUEZ VENCES,
also known as Flaco,

                                    Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                 for the Southern District of Texas
                       USDC No. 4:02-CR-575-3
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Valentin Rodriguez Vences has

moved for leave to withdraw and has filed briefs in accordance

with Anders v. California, 386 U.S. 738 (1967).    Our independent

review of the briefs, Rodriguez Vences’s response, and the record

discloses no nonfrivolous issues for appeal.

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.    Counsel’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-21135
                               -2-

request that Rodriguez Vences be permitted to proceed pro se on

appeal is DENIED.